Citation Nr: 0336430	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 128	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran, who currently lives in Dublin, Ireland, had 
active military service from September 1971 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Washington, 
DC Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for 
pseudofolliculitis barbae.  He is advised that, to establish 
service connection, there must be evidence of an etiologic 
relationship, or link, between a current disability and 
events in service or a disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

The evidence of record includes a DA Form 3349, which shows 
that the veteran was issued a profile for pseudofolliculitis 
barbae (PFB) aggravated by shaving and medically qualified 
for limited duty as of May 1977.  It was further noted that 
his condition was temporary.  There is no other mention of 
this condition in the veteran's service medical records, but 
there are indications that the veteran was treated for other 
skin conditions (warts) for an extended period in 1976.  The 
paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in this claim for there 
is no medical evidence that PFB has been treated or diagnosed 
post service.    

However the record also indicates that VA has not afforded 
the veteran appropriate examination with medical opinion 
rendered as to whether he currently has PFB and, if so, its 
etiology.  The current record is inadequate to render a fully 
informed decision on the issue without the benefit of medical 
expertise.  Adequate medical opinion regarding the etiology 
of the veteran's claimed disability is deemed warranted for 
the Board to equitably decide this appellate issue, and 
should therefore be obtained.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

The Board recognizes that the veteran currently resides in a 
foreign country and, consequently, there may be problems with 
submitting the claims folder to the examiner.  If there are, 
the RO should provide photocopies of all records relating to 
the veteran's PFB, including service medical records, for 
review by the examiner in Ireland.

Lastly, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Specifically, the 
veteran should be informed as to what evidence is necessary 
to support his claim, what evidence VA will obtain, and what 
actions the veteran is responsible for.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for PFB since his discharge from service 
in 1978.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran is also to be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

3.  The veteran should be afforded a 
dermatology examination, arranged through 
VA, to more accurately determine the 
exact nature and etiology of any current 
PFB and the extent, if any, to which any 
pathology now present is related to 
service.  Since the veteran resides 
overseas, the RO should provide copies of 
the pertinent service medical records, 
relevant post-service medical reports and 
records to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examinations should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiners should 
review the results of any testing prior 
to completing the report. A complete 
diagnoses should be provided.  On the 
basis of the current examination findings 
and information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that PFB is attributable to any disease 
or injury suffered during his service, 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.  

If the veteran does not currently have 
PFB, which could be regarded as having 
been incurred in or aggravated while the 
veteran was in service, the examiner must 
specifically indicate so.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review and 
the discussion of pertinent evidence such 
as service medical records.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case to and allow him a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




